Citation Nr: 0604588	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-30 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for hypertension, secondary 
to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from February 1969 
to November 1974.  In August 2004, the Board of Veterans 
Appeals (the Board) remanded the issues of entitlement to 
service connection for hypertension and for impotency 
secondary to service-connected diabetes mellitus to the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) for additional development.  An August 
2005 rating decision granted entitlement to service 
connection for impotency and assigned a noncompensable 
evaluation effective September 6, 2001.  Consequently, this 
issue is no longer part of the veteran's appeal.  


FINDING OF FACT

The veteran's service-connected diabetes mellitus has 
aggravated his hypertension.


CONCLUSION OF LAW

The veteran's hypertension is aggravated by his service-
connected diabetes mellitus.  38 U.S.C.A. §§ 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is currently in effect for diabetes 
mellitus.  The veteran contends that his hypertension is 
secondary to his diabetes mellitus.  In this regard, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Service connection is also 
warranted for additional disability resulting from the 
aggravation of a nonservice-connected condition by a service-
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448. 

In January 2003, a VA physician concluded that the veteran's 
hypertension was not related to his service-connected 
diabetes.  Thereafter, a March 2003 statement from a VA nurse 
practitioner, who was treating the veteran for diabetes and 
hypertension, found that the veteran's diabetes contributed 
to the development of his blood pressure problems.  A 
September 2003 statement from the veteran's primary care 
physician, reported that studies had shown that hypertension 
"may occur" as the result of diabetes.  According to a 
September 2004 statement from the VA doctor who had recently 
taken over the veteran's primary care, it was "more likely 
than not" that the veteran's diabetes resulted in the 
development of hypertension.  

A February 2005 VA medical examination was conducted as a 
result of an August 2004 Board remand.  The VA physician 
reviewed the claims file, cited medical treatises and 
studies, and provided the bases for his conclusions.  The 
examination found hypertension that was well controlled with 
medication.  The examiner concluded that it was "less likely 
than not" that the veteran's hypertension was related to or 
caused by his service-connected diabetes mellitus, the 
examiner concluded that the hypertension "was more likely 
than not" aggravated by the veteran's diabetes mellitus.    

There is medical evidence of record that finds that the 
veteran's diabetes mellitus either contributed to or resulted 
in his hypertension.  However, there is also medical evidence 
that finds that the veteran's diabetes mellitus is not 
related to or caused his hypertension.  VA administers the 
law under a broad interpretation that is consistent with the 
facts shown in every case.  When a reasonable doubt arises 
regarding any point, such doubt is resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).  However, "reasonable 
doubt" is not a means of reconciling actual conflict or a 
contradiction in the evidence, as is the evidence in this 
case.  Id.  

Nevertheless, the VA examiner in 2005 concluded that the 
veteran's service-connected diabetes mellitus aggravated his 
hypertension, and this opinion is uncontroverted.  
Accordingly, service connection for hypertension, as 
secondary to diabetes mellitus is warranted.  

As this decision is a grant of the benefit sought on appeal, 
a discussion of the Veterans Claims Assistance Act of 2000 
and the effect it had on the veteran's claim is not needed.


ORDER

Service connection for hypertension, as secondary to the 
veteran's service-connected diabetes mellitus disease, is 
granted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


